729 N.W.2d 225 (2007)
Linda MIERZEJEWSKI and Raymond Mierzejewski, Plaintiffs-Appellees,
v.
TORRE & BRUGLIO, INC., Defendant-Appellant.
Docket No. 132903. COA No. 269599.
Supreme Court of Michigan.
April 11, 2007.
On order of the Court, the motion for miscellaneous relief is GRANTED. The application for leave to appeal the September 26, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we REMAND this case to the Oakland Circuit Court for entry of an order of summary disposition in favor of the defendant. The Court of Appeals erred in reinstating the plaintiffs' claim on the basis of a duty owed by the defendant to the plaintiffs. The defendant did not owe any duty to the plaintiffs separate and distinct from the contractual promise made under its snow removal contract with the premises owner. Fultz v. *226 Union-Commerce Assoc., 470 Mich. 460, 683 N.W.2d 587 (2004).
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would deny leave to appeal.